Citation Nr: 1312506	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 40 percent for residuals, fracture, L1 vertebra, post-operative.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an evaluation in excess of 40 percent for residuals, fracture, L1 vertebra, post-operative.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in January 2013.  A copy of the hearing transcript is of record.  Later in January 2013, a large amount of additional evidence was provided for the file and was accompanied by a waiver.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that he is unemployed due, at least in part, to symptoms of his service-connected low back disorder and presented testimony relating to this issue at his January 2013 hearing, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

An April 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in conjunction with the Veteran's increased rating claim for a low back disability and the TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With respect to the low back, a VA examination was last conducted in December 2010, now more than 3 years ago.  In hearing testimony provided in 2013, the Veteran indicated that the condition had become worse since last evaluated by VA (pgs. 4-5) and discussed having manifestations of pain, and physical/functional impairment associated with his back disability.  The Veteran also described symptoms and conditions which he believed to be associated with the low back disability to include: bowel and bladder impairment (p. 10-11); neurological manifestations in the legs (p. 12); and loss of use/impairment of a creative organ (p. 16).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  That said, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's low back disability.   

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the low back disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.  

In addition, at the hearing, the Veteran identified his primary treatment source and other evidence pertinent to his claim.  The hearing transcript reflects that the Veteran reported that he did not receive any treatment through VA, but instead received treatment through CHAMPVA/TRICARE at the UC Davis Medical Center, where he had a private doctor and private pain specialist.  

In late January 2013, a significant amount of private medical evidence was provided for the file which was accompanied by a waiver.  This evidence consists of private medical records of the UC Davis Health System, printed in mid-January 2013, and current through November 28, 2012.  As the case is being remanded other reasons, UC Davis Health System records dated from November 29, 2012 forward, will be requested for inclusions in the record.  

A review of the file indicates that VA records dated to the end of December 2010 are of record and that according to the Veteran's testimony, there may not be any later VA treatment records.  Nevertheless, in order to ensure that all available VA records are on file, a request for any subsequent VA records will be made.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See also 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

At the 2013 hearing the Veteran also mentioned that he was not yet getting benefits from the Social Security Administration, but was close to applying for them.  On remand, VA will seek clarification if any such application has yet been filed or any decision rendered by SSA.

With respect to the TDIU claim, in his 2013 hearing testimony the Veteran indicated that he was unable to work, but had previously been employed in the medical field (pgs. 9-10).  In essence, the Veteran maintains that he is unemployed/unemployable due, at least in part, to symptoms of his service-connected low back disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for a low back disability, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed and the increased rating claim for a low back disability has been adjudicated, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

2.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, not already associated with the file, which pertain to his increased rating claim for a low back disability and the TDIU claim.   

3.  Please attempt to obtain for the file the following outstanding records:  

a.  Private medical records of the UC Davis Health System records dated from November 29, 2012 forward, as provided through CHAMPVA/TRICARE.

b.  VA outpatient treatment, examination, assessment, hospitalization, MRI study and X-ray films reports dated from January 2011, forward.  If no such records exist, this fact should be annotated for the file.

The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to identify the nature and severity of all manifestations (orthopedic and neurologic) associated with the service connected disability of the lumbar spine, characterized as for residuals, fracture, L1 vertebra, post-operative.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.  

The examiner is asked to address the following:  

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors.   

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.   

(c) Identify any manifestations associated with the service-connected lumbar spine disorder, to include any bladder or bowel impairment, neurological symptomatology (claimed in the legs), or any manifestations affecting the creative organ.  The nature of any such symptom/condition should be explained and the severity of the impairment described (such as in the case of neurological symptomatology - in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).   

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration and frequency of the episodes over the preceding 12 months should be reported.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(e) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.  

6.  Thereafter, the RO should readjudicate the increased rating for a low back disability, to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent Supplemental SOC in September 2012, and consideration of staged and extra-schedular ratings.  Upon disposition, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response in the event of the denial of any claim.

7.  Following the adjudication of the increased rating claim on appeal, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including his low back disability.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary. If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process and duty to assist considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


